UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 25, 2011 Structured Products Corp. on behalf of CorTS Trust for Xerox Capital Trust I (Exact name of registrant as specified in its charter) Delaware 001-32106 13-3692801 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 390 Greenwich Street New York, New York (212) 723-4070 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) 1 Section 8 - Other Events Item 8.01 Other Events. This current report on Form 8-K relates to a distribution made to holders of the Certificates issued by the CorTS Trust for Xerox Capital Trust I. The Trustee has informed Structured Products Corp as to the following: (i)the Trustee received from the Term Assets Issuer a Corporate Action Notice of a Full Call on the Term Assets to be effected on May 23, 2011; (ii)on May 23, 2011, the Trustee received the call price for the Term Assets; and (iii)the Trustee paid all outstanding Certificates issued by the CorTS Trust for Xerox Capital Trust I at a price per CorTS Certificate of $25.00 per Certificate plus accrued interest of $0.622222 plus a premium of $0.36750 per CorTS Certificate on May 25, 2011. The CorTS Certificates have been fully called and are no longer outstanding. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits: 1. Trustee’s Report with respect to the May 25, 2011 Final Distribution Date for the CorTS Trust for Xerox Capital Trust I. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:/s/ Stanley Louie Name:Stanley Louie Title:Vice President, Finance Officer. May 31, 2011 3 EXHIBIT INDEX Exhibit Page 1 Trustee’s Report with respect to the May 25, 2011 Final Distribution Date for the CorTS Trust for Xerox Capital Trust I. 5 4 Exhibit 1 To the Holders of: CorTS Trust for Xerox Capital Trust I Corporate-Backed Trust Securities (CorTS) Certificates Class A*CUSIP:220804207 U.S. Bank Trust National Association, as Trustee for the CorTS Trust for Xerox Capital Trust I, hereby gives notice with respect to the Final Distribution Date of May 25, 2011 (the “Final Distribution Date”) as follows: 1. The amount of the distribution payable to the Certificateholders on the Distribution Date allocable to principal and premium, if any, and interest, expressed as a dollar amount per $25 Certificates, is as set forth below: Class Principal Interest Premium Total Distribution A $ 25.000000 $ 0.622222 $ 0.367500 $ 25.989722 2. The amount of aggregate interest due and not paid as of the Final Distribution Date is $0.000000. 3. No fees have been paid to the Trustee or any other party from the proceeds of the Term Assets. 4. $0.00 aggregate principal amount of Xerox Capital Trust I 8.00% Series B Capital Securities due February 1, 2027 (the “Term Assets”) are held for the above trust. 5. At the close of business on the Final Distribution Date, 0 Certificates representing $0.00 aggregate Certificates Principal Balance were outstanding. 6. The current rating of the Term Assets is not provided in this report.Ratings can be obtained from Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc., by calling 212-438-2400 and from Moody’s Investors Service, Inc. by calling 212-553-0377. U.S. Bank Trust National Association, as Trustee *The Trustee shall not be held responsible for the selection or use of the CUSIP number nor is any representation made as to its correctness.It is included for the convenience of the Holders. 5
